Title: From David Humphreys to Hezekiah Wetmore, 8 March 1783
From: Humphreys, David
To: Wetmore, Hezekiah


                        
                            Sir
                            Hd Qrs March 8th 1783
                        
                        The Commander in Chief is clearly of opinion, that under the peculiar circumstances of the R. Island Regt the
                            full amount of subsistence for all the Officers of it ought to be paid for the Month of March. I am Sr. &c.
                    